Deny and Opinion Filed June 13, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00968-CV

                IN RE IRINA LEONIDOVNA PETERS, Relator

          Original Proceeding from the 417th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 417-50402-2019

                          MEMORANDUM OPINION
            Before Justices Pedersen, III, Osborne, and Partida-Kipness
                          Opinion by Justice Pedersen, III

      Before the Court is relator’s petition for writ of mandamus.              Relator

challenges the trial court’s order granting real party in interest’s motion to modify

temporary orders in their divorce proceeding. The challenged order granted real

party the exclusive right to consent to all medical treatment for the parties’ children.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that she lacks an adequate appellate remedy. In re

Copart, Inc., 619 S.W.3d 710, 713 (Tex. 2021) (orig. proceeding) (citing In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding)).
      Based on our review of everything that has been filed in this mandamus

proceeding, we conclude relator has failed to demonstrate that the trial court clearly

abused its discretion. Accordingly, we deny the petition for writ of mandamus. See

TEX. R. APP. P. 52.8(a).

      We also strike relator’s supplemental record for failure to redact sensitive data

as required. TEX. R. APP. P. 9.9.




210968f.p05                                 /Bill Pedersen, III//
                                            BILL PEDERSEN, III
                                            JUSTICE